Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed Aug. 8, 2022, has been entered in the application. Claims 1, 3-9 and 11-13 are pending, claims 2 and 10 now being canceled.
Claim Rejections - 35 USC § 112
Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 2, the recitation “a ride height output” is confusing in that claim 5 already provisionally recites a ride height output making it confusing as to whether the reference is to the one recited in claim 5 (since the term appears to be the same) or a further one (since the term commences with “a”). The examiner suggests changing “a ride height output is implemented” in claim 7 to –the ride output, wherein said ride output is implemented--. The first part of the phrase positively includes the ride height output (since it was only provisionally or alternatively recited in claim 5) and the second portion of the phrase constitutes the beginning of the further recitation of detail associated with the ride height output.
Similarly in claim 8, line 2 the recitation “a force output” is confusing in that claim 5 already provisionally recites a force height output making it confusing as to whether the reference is to the one recited in claim 5 (since the term appears to be the same) or a further one (since the term commences with “a”).
Similarly, In claim 9, line 2, the recitation “a damping output” is confusing in that claim 5 already provisionally recites a damping output making it confusing as to whether the reference is to the one recited in claim 5 (since the term appears to be the same) or a further one (since the term commences with “a”). 
Both claims 8 and 9 can be re-cast in the manner suggested for claim 7 above (substituting in the appropriate term).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 7, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldrich (US 9,844,992, cited previously) in view of Klees (US 7,240,906, cited previously).
Aldrich teaches a vehicle having at least two or at least four wheels (1010) and which is intended to include a suspension having a large travel range, to provide a high-travel arm (4015) pivotally connected to a frame structure of the vehicle (4020/1005) and coupled to a wheel end unit (1010/1015), the suspension arm coupled with a controllable hydraulic cylinder (6065, see at least col. 7, line 65 through col. 8, line 6) which controls the position of the suspension arm and the wheel end unit with respect to the structure of the vehicle, where the suspension arrangement additionally includes a more conventional low-travel suspension (4010 and/or 410) which is coupled to the arm end and wheel, the low travel suspension unit comprising a passive or semi-active damping struct and spring (“…coilover 4010 may be a separate coil and shock, or an air spring and shock.”), each wheel and wheel end unit (1010, 1015) having one of the cylinders (6065) and conventional low-travel suspension (4010), the wheels and wheel end units provided as a front end pair and a rear end pair; the low travel being a passive or semi-active damping strut and a spring member (“a separate coil and shock, or an air spring and shock.” See col. 6, lines 44-51); 
The reference to Aldrich is discussed above, and while teaching that the high-travel suspension actuator (e.g., 6065) may be “a hydraulic cylinder that allows the ride height H to be adjusted remotely or via wired communication (either manually or dynamically) through the control system of a hydraulic pump and valves” (Aldrich, col. 7, line 65 through col. 8, line 2), the reference is silent as to the specific characteristics of the cylinder and valving to include: the hydraulic cylinder defining a cap end volume and a rod end volume separated by a piston, a hydraulic supply circuit for the hydraulic cylinder including, a high pressure hydraulic source, a low pressure hydraulic drain, a pair of hydraulic sub circuits each coupled to one of the hydraulic cylinder cap and rod end volumes, each hydraulic subsystem including, a proportional supply flow valve coupled with the high pressure hydraulic source and one of the cylinder end volumes, a return flow control proportional valve coupled with the low pressure hydraulic drain another of the cylinder volumes, and an accumulator coupled to one of the hydraulic cylinder volumes through an accumulator fill control proportional valve.
Klees teaches that it is well known in hydraulic suspension control intended to be used with vehicles having wheels (col.1, lines 32-35), each wheel supported by a separate cylinder (100, 200) with a respective cap end volume (110, 210) and a respective rod end volume (115, 215) separated by respective pistons, a hydraulic supply including a high pressure source (505) and associated supply accumulator (502) for stabilizing a pressure of the high pressure supply, a low pressure drain (520), each cap and rod volume connected to a respective hydraulic sub circuit including supply flow valves (one of the left most and right most ‘outer’ valves 510, e.g., figure 3) coupled with the high pressure source (connection to output stage of 505), and at least one cylinder end volume (e.g., in the left front section: 110 and/or 215); a return flow control valve (one of the left and right ‘inner’ valves 510, e.g., figure 3) coupled to the low pressure drain (520) and another of the cylinder volumes (e.g., in the left front section: 115 via 114, 116), an accumulator (one of 120, 220) coupled to one of the cylinder volumes respectively through a fill valve (respective one of 124, 224), the arrangement usable with a controller (not separately illustrated, but expressly mentioned in the specification), which can receive plural control inputs (col. 3, lines 32-35) and can provide at least one functional control output including a ride height output (col. 3, lines 19-21 and lines 23-26), a force output (col. 4, lines 5-9 and lines 19-22) and a damping output (col. 3, lines 17-19); the ride height output controlled by actuation signals to the supply flow valves associated with the respective cylinder cap and rod section volumes (col. 4, lines 32-49), the force output implemented via the application of operative force through the hydraulic fluid to the cylinders, in combination with the set size of the cylinders and the pressure in the accumulators (e.g., when the valves 124 and/or 224 are open to connect portions 110 to 120 and 210 to 220). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the controlling arrangement for operating the hydraulic cylinders in the arrangement of Aldrich as characterized by the hydraulic cylinder defining a cap end volume and a rod end volume separated by a piston, a hydraulic supply circuit for the hydraulic cylinder including, a high pressure hydraulic source, a low pressure hydraulic drain, a pair of hydraulic sub circuits each coupled to one of the hydraulic cylinder cap and rod end volumes, each hydraulic subsystem including, a supply flow valve coupled with the high pressure hydraulic source and one of the cylinder end volumes, a return flow control valve coupled with the low pressure hydraulic drain another of the cylinder volumes, and an accumulator coupled to one of the hydraulic cylinder volumes through an accumulator fill control valve, under the control of a controller as taught by Klees, responsive to a desired ride-height setting, for the purpose of providing an actual hydraulic circuit for achieving ride height control.
As regards the supply, return and accumulator valves, the reference to Klees teaches these valves, and for the purpose of control in a variable manner, it would initially be understood that the valves are proportional rather than discrete open/close valves. Since Klees does not specifically state that the valves are proportional, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the taught valves in Klees proportional valves for the purpose of allowing smooth control of the suspension rather than a strict on/off mode switch type of control.
As regards the return flow valve control associated with ride height, initially it is well understood that if a piston is extended to raise or lower a height by supplying fluid to one side thereof, it is necessary to allow the fluid in the other side to be released, otherwise the piston will not actually move. While Klees does not specifically address this, it would generally be well understood by the ordinary practitioner as necessary. Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the operation of the return flow valve in combination with the supply valve to ensure that the pistons actually move in the cylinders when a ride height change is commanded or set. 
 

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards applicant’s re-casting of the claims, to the extent that all claims now require the limitations of the high-travel and low travel suspensions as combined in amended claim 1, the reference to Aldrich is provided as a base reference with Klees operable as a modifying reference. This change was made in direct response to applicant’s amendment. A number of arguments advanced by applicant appear to be directed to features which see no basis either explicitly or implicitly in the claims, and while applicant is not prevented from expressing arguments which are not directed to claimed features, those arguments are generally not persuasive. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As regards reading unclaimed limitations from the specification into the claims
From MPEP 2111:
"During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from 'reading limitations of the specification into a claim,' to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, (i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)."
Applicant should consider that it is very well established that limitations not appearing in the claims cannot be relied upon for patentability. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982).
Applicant’s comments concerning one reference teaching away from the combination is note, however an assertion directed in general terms to the content of a reference is not on its own a showing that a reference teaches away from a combination. A reference does not teach away from the claimed subject matter if it does not "criticize, discredit or otherwise discourage" investigation into the claimed subject matter.  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). Applicant has not identified any passage in either  reference that can reasonably be seen as criticizing, discrediting or otherwise discouraging investigation into that which is claimed.
Note that Aldrich provides a vehicle having a high travel arm operable by a cylinder in combination with a low travel arm having a conventional coil-over suspension, with the high-travel arm operative expressly for controlling ride height, but lacks the specific details of the suspension hydraulic control arrangement as claimed. Klees, however provides a hydraulic control arrangement for a suspension which is expressly useable to control ride height (see at the very least col. 3, lines 19-21 and lines 23-26), and as such, would not be deemed an unreasonable arrangement for controlling the ride height aspects of the base reference to Aldrich. While the modifying reference to Klees teaches the potential of force control and damping, the circuit, cylinder and high-travel suspension components initially taught by Aldrich are directed expressly to ride height control, and as such, it would be deemed an obvious modification to provide a circuit such as Klees to provide the specific structure to achieve ride height control in Aldrich. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616